                                                                       1   Bruce S. Osterman (Bar No. 039310)
                                                                           David Edward May (Bar No. 083734)
                                                                       2   LAW OFFICES OF BRUCE S. OSTERMAN
                                                                           2300 Contra Costa Blvd., Ste. 320
                                                                       3   Pleasant Hill, CA 94523
                                                                       4   Telephone: (415) 399-3900
                                                                           Facsimile: (415) 399-3920
                                                                       5   Email: dem@bruceosterman.com

                                                                       6   Attorneys for Plaintiffs

                                                                       7   TODD H. MASTER [SBN. 185881]
                                                                           tmaster@hrmrlaw.com
                                                                       8   LISA K. RAUCH [SBN. 148575]
                                                                           lrauch@hrmrlaw.com
                                                                       9   HOWARD ROME MARTIN & RIDLEY LLP
HOWARD ROME MARTIN & RIDLEY LLP




                                                                           1900 O’Farrell Street, Suite 280
                                                                      10   San Mateo, CA 94403
                                                                           Telephone: (650) 365-7715
                                                                      11   Facsimile: (650) 364-5297
                                  1900 O’ FARRELL STREET, SUITE 280




                                                                           Attorneys for Defendants
                                       TELEPHONE (650) 365-7715




                                                                      12
                                         SAN MATEO, CA 94403




                                                                      13                                UNITED STATES DISTRICT COURT

                                                                      14                   NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

                                                                      15
                                                                           JAMES RAINEY MASON,                                Case No. 3:17-cv-06283-RS
                                                                      16
                                                                                  Plaintiff,                                  STIPULATION OF DISMISSAL
                                                                      17   v.                                                 AND ORDER
                                                                                                                              [FRCP 41 (a) (1)]
                                                                      18   REDWOOD CITY, a public entity,
                                                                           Redwood City Police Officers A. WANG #381,
                                                                      19
                                                                           C. DONOVAN #330, K. TATE #1118,
                                                                      20   M. ALIFANO #376, LT. HART, A. OSBORNE
                                                                           #370, all as police officers and as individuals,
                                                                      21
                                                                                  Defendants.
                                                                      22

                                                                      23
                                                                                  IT IS HEREBY STIPULATED by and between Plaintiff JAMES RAINEY MASON
                                                                      24

                                                                      25   (“Plaintiff”) and Defendants CITY OF REDWOOD CITY, A. WANG, C. DONOVAN, M.

                                                                      26   ALIFANO, S. HART, A. OSBORNE, and K. TATE (collectively, “Defendants”) by and through



                                                                           ________________
                                                                           STIPULATION OF DISMISSAL AND [PROPOSED] ORDER; Case No. 3:17-cv-06283-RS       1
                                                                       1   their designated counsel, that the above-entitled action filed by Plaintiff against Defendants is

                                                                       2   dismissed in its entirety with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1), with
                                                                       3   each party to bear their own costs and attorneys’ fees.
                                                                       4

                                                                       5
                                                                           Date: April 2, 2020                           LAW OFFICES OF BRUCE S. OSTERMAN
                                                                       6

                                                                       7                                                 By:     /s/ David E. May
                                                                                                                                 David Edward May
                                                                       8                                                         Attorneys for Plaintiff
                                                                                                                                 JAMES RAINEY MASON
                                                                       9
HOWARD ROME MARTIN & RIDLEY LLP




                                                                      10

                                                                      11   Date: April 2, 2020                           HOWARD ROME MARTIN & RIDLEY LLP
                                  1900 O’ FARRELL STREET, SUITE 280

                                       TELEPHONE (650) 365-7715




                                                                      12
                                         SAN MATEO, CA 94403




                                                                                                                         By:     /s/ Lisa K. Rauch
                                                                      13                                                         Todd H. Master
                                                                                                                                 Lisa K. Rauch
                                                                      14                                                         Attorneys for Defendants
                                                                                                                                 CITY OF REDWOOD CITY, S. HART, A.
                                                                      15                                                         OSBORNE, M. ALIFANO, C. DONOVAN,
                                                                                                                                 A. WANG, and K. TATE
                                                                      16

                                                                      17
                                                                                                                         ORDER
                                                                      18
                                                                                  This Stipulation of Dismissal is hereby adopted by the Court and, as such, the above-
                                                                      19
                                                                           entitled action against Defendants CITY OF REDWOOD CITY, A. WANG, C. DONOVAN, M.
                                                                      20
                                                                           ALIFANO, S. HART, A. OSBORNE, and K. TATE (collectively, “Defendants”) is dismissed with
                                                                      21
                                                                           prejudice. Each party to bear their own costs and attorneys’ fees.
                                                                      22

                                                                      23          IT IS SO ORDERED.

                                                                      24   Dated: 4/3/2020                               ___________________________________________
                                                                                                                         The Honorable Richard G. Seeborg
                                                                      25                                                 United States District Court Judge

                                                                      26


                                                                           ________________
                                                                           STIPULATION OF DISMISSAL AND [PROPOSED] ORDER; Case No. 3:17-cv-06283-RS                   2
